SCHEDULE 14C (RULE 14C-101) Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement Definitive Information Statement Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d) (2)) LONGWEI PETROLEUM INVESTMENT HOLDING LTD. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the Appropriate Box): No fee required Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which the transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: Fee paid previously with preliminary materials Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 LONGWEI PETROLEUM INVESTMENT HOLDING LTD. 30 Guanghau Avenue Wan Bailin District, Taiyuan City Shanxi Province, Shanxi F4 30024 INFORMATION STATEMENT PURSUANT TO SECTION 14 OF THE SECURITIES EXCHANGE ACT OF 1934 AND REGULATION 14C AND SCHEDULE 14C THEREUNDER WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE NOT REQUESTED TO SEND US A PROXY This information statement has been mailed on or about *, 2012 to the shareholders of record onApril 5, 2012 (the “Record Date”) of Longwei Petroleum Investment Holding Ltd., a Colorado corporation (the “Company”), in connection with certain actions to be taken by the written consent by the holders of a majority of the voting power of the outstanding capital stock of the Company, dated as of April 5, 2012. The actions to be taken pursuant to the written consent shall be taken on or about *, 2012, 20 days after the mailing of this information statement. THIS IS NOT A NOTICE OF A SPECIAL MEETING OF SHAREHOLDERS AND NO SHAREHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER WHICH WILL BE DESCRIBED HEREIN. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE NOT REQUESTED TO SEND US A PROXY By Order of the Board of Directors, /s/ Cai Yongium Chief Executive Officer and Chairman 2 NOTICE OF ACTION TO BE TAKEN PURSUANT THE WRITTEN CONSENT OF SHAREHOLDERS HOLDING A MAJORITY OF THE VOTING POWER OF THE OUTSTANDING SHARES OF STOCK OF THE COMPANY IN LIEU OF A SPECIAL MEETING OF THE SHAREHOLDERS, DATEDAPRIL 5, 2012 To Our Shareholders: NOTICE IS HEREBY GIVEN that the following action will be taken pursuant to the written consent of the holders of a majority of the voting power of the outstanding capital stock of the Company dated April 5, 2012, in lieu of a special meeting of the shareholders. Such action will be taken on or about *, 2012: 1. To ratify and approve the 2012 Equity Incentive Plan OUTSTANDING SHARES AND VOTING RIGHTS As of April 5, 2012, the Company's authorized capitalization consisted of 500,000,000 shares of Common Stock, of which 100,766,966 shares were issued and outstanding and 100,000,000 sharesof Preferred Stock authorized, of which 14,000,000 shares are designated as Series A Preferred Stock.914,643 shares of Series A Preferred Stock are outstanding and convertible into 914,643 shares ofCommon Stock.Each share of Common Stock entitles its holder to one vote on each matter submitted to the shareholders.Holders of our Series A Preferred Stock are not entitled to any voting rights.However, because shareholders holding at least a majority of the voting rights of all outstanding shares of capital stock as of April 5, 2012 have voted in favor of the foregoing proposal by resolution dated April 5, 2012; and having sufficient voting power to approve such proposal through their ownership of capital stock, no other shareholder consents will be solicited in connection with this Information Statement. There are 100,766,966 votes outstanding voting together as a single class. Shareholders of record at the close of business onApril 5, 2012, will be entitled to receive this notice and Information Statement. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the actions described herein will not be implemented until a date at least 20 days after the date on which this Information Statement has been mailed to the shareholders. The Company anticipates that the actions contemplated herein will be effected on or about the close of business on *, 2012. This Information Statement will serve as written notice to shareholders pursuant to Section 7-107-104 of the Colorado Revised Statutes. ABOUT THE INFORMATION STATEMENT What is the Purpose of the Information Statement? This Information Statement is being furnished to you pursuant to Section 14 of the Securities Exchange Act of 1934 to notify the Company's shareholders as of the close of business on April 5, 2012 (the “Record Date”) of certain corporate actions expected to be taken pursuant to the consents or authorizations of shareholders representing a majority of the voting rights of the Company’s outstanding stock. Shareholders holding a majority of the voting power of the Company's outstanding stock voted in favor of the corporate matters outlined in this Information Statement, which action is expected to take place on or around *, 2012, consisting of: the approval of the 2012 Equity Incentive Plan (the “Proposal”). Who is Entitled to Notice? Each outstanding share of Common Stock, as of the Record Date will be entitled to notice of each matter to be voted upon pursuant to consents or authorizations. Shareholders as of the close of business on the Record Date that held in excess of fifty percent (50%) of the voting power of the Company's outstanding shares of stock voted in favor of the Proposal. 3 What Constitutes the Voting Shares of the Company? The voting power entitled to vote on the proposals consists of the vote of the holders of a majority of the voting power of the outstanding capital stock comprised of the holders of the Company’s outstanding Common Stock, each of whom is entitled to one vote per share.Shares of Series A Preferred Stock are not entitled to vote.As of the Record Date, 100,766,966 shares of Common Stock were issued and outstanding. What Corporate Matters Will the Shareholders Vote For, and How Will They Vote? Shareholders holding a majority of the voting power of our outstanding stock have voted in favor of the following Proposal: 1. To ratify and approve the 2012 Equity Incentive Plan What Vote is Required to Approve the Proposals? The affirmative vote of a majority of the voting power of the shares of our stock outstanding on the Record Date is required for approval of the Proposal. A majority of the voting power of the outstanding shares of stock voted in favor of the Proposal. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding beneficial ownership of our Common Stock as ofApril 5, 2012 • by each person who is known by us to beneficially own more than 5% of our Common Stock; • by each of our officers and directors; and • by all of our officers and directors as a group. Beneficial ownership has been determined in accordance with the rules and regulations of the SEC and includes voting or investment power with respect to the shares. Unless otherwise indicated, the persons named in the table below have sole voting and investment power with respect to the number of shares indicated as beneficially owned by them. Common stock beneficially owned and percentage ownership is based on 100,766,966 shares outstanding on the Record Date and assuming the exercise of any options or warrants or conversion of any convertible securities held by such person, which are presently exercisable or will become exercisable within 60days after the Record Date. Name and Address of Beneficial Owner(2) Number of Shares Beneficially Owned Percentage of Class (1) Cai Yongjun (3) Xue Yongping (4) Michael Toups (5) * Dora Dong (6) 0 * Douglas Cole (7) * Xiaoping Xue(8) - 0 All Directors and Officers (6 Persons) Based upon 100,766,966 shares of stock issued and outstanding as of the Record Date. Unless otherwise stated, the address for all the officers and directors is No.30 Guanghua Street, Xiaojingyu Xiang, Wanbailin District Taiyuan City, Shanxi Province, PRC, PC 030024. Cai Yongjun is the Chief Executive Officer and Chairman of the Board of Directors of Longwei Petroleum Investment Holding Limited. Xue Yongping is Secretary and Director of Longwei Petroleum Investment Holding Limited. 4 Michael Toups is the Chief Financial Officer of Longwei Petroleum Investment Holding Limited. Dora Dong is a director of Longwei Petroleum Investment Holding Limited. Mr. Cole is a director of Longwei Petroleum Investment Holding Limited. Ms. Xue is a director of Longwei Petroleum Investment Holding Limited. Executive Compensation The following table sets forth the cash compensation (including cash bonuses) paid and equity awards granted by us for years ended June 30, 2011, 2010 and 2009 to our Executive Officers. Name and Principal Position Year Salary Bonus Stock Awards ($)* Option Awards Non-Equity Incentive Plan Compensation ($) Non-Qualified Deferred Compensation Earnings All Other Compensation Totals Cai Yongjun, $ $
